DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the generating the attention information comprises generating attention information…” at line 2.  However, a claim element cannot comprise, contain, or include itself. A claim element which is claimed using open ended phrases, such as the words “comprise”, “contain”, and “include”, are not limited to the elements following the open-ended phrase. However, a claim element must, necessarily, be limited to itself, as the claim element is nothing more and nothing less than itself. For example, the broadest reasonable interpretation of “wherein the generating the attention information comprises generating attention information…” includes the possibility that the “generating the attention information” is not limited to “generating attention information.” As such, the phrase ““wherein the generating the attention information comprises generating attention information…” is indefinite and rejected under 35 U.S.C. 112(b).
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 discloses storing “a computer program for executing the method according to claim 1,” and thus depends from claim 1.  However, a method (process) claim is a claim for the performance of one or more steps.  “A computer program for executing the method…” does not actually execute the method according to claim 1. Thus, claim 7 is simply a recitation of the storage of a program which is capable of performing the method, but does not actually do so without being executed on a computer.  Since claim 7 does not perform the steps described in claim 1, it does not further limit the subject matter of claim 1, and is therefore rejected for being in improper dependent form.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is/are drawn to a “signal” per se as recited in the preamble and as such is non-statutory subject matter. In paragraph [0116] of the As Filed Specification, the term “computer-readable media” is referenced, but not defined as to what the scope of the term is meant to encompass. Hence, one of ordinary skilled in the art can interpret such term to include transitory signals and non-transitory signals. A claim reciting a signal encoded with functional descriptive material does not fall within any of the categories of patentable subject matter set forth in § 101. First, a claimed signal is clearly not a “process” under § 101 because it is not a series of steps. The other three § 101 classes of machine, compositions of matter and manufactures “relate to structural entities and can be grouped as 'product' claims in order to contrast them with process claims.” 1 D. Chisum, Patents § 1.02 (1994). 
The Applicant’s specification presents a broad list of exemplary embodiment to indicate what the “computer readable medium” covers, and does not differentiate between transitory and non-transitory signals. As such, the broadest reasonable interpretation of claim 7 appears to be drawn towards transitory signals, which is not subject matter eligible. In order to overcome the present rejection, the Applicant is advised to amend the claims by using the following terminology: “non-transitory computer readable medium.” Such example terminology has been also found in the Official Gazette 1351 OG 212.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angkititrakul (U.S. Pat. App. Pub. No. 2019/0244603, hereinafter Angkititrakul) in view of He (U.S. Pat. App. Pub. No. 2019/0087455, hereinafter He).

Regarding claim 1, Angkititrakul discloses A speech processing method, comprising (“a process 200 for operation of a spoken language understanding (SLU) system”; Angkititrakul, ¶¶ [0041]): generating a keyword mapping text in which a plurality of words are respectively mapped to preset keywords by using a user utterance text consisting of the plurality of words as an input (“the system 100 performs a first encoding pass using the RNN encoder 140 (block 206)” where “the processor 128 uses the vocabulary database 162 to map each word of text {user utterance text} to a predetermined numeric value {preset keywords} that can serve as the input to the RNN encoder 140.” The RNN encoder 140 then “generates the first encoded representation of the plurality of words in the text phrase as a first vector of encoded output data {keyword mapping text}”; Angkititrakul, ¶¶ [0043]-[0044]); generating attention information about each of the keywords by inputting the keyword mapping text into an attention model Angkititrakul, ¶¶ [0045]); and outputting... utterance intents corresponding to the user utterance text by using the attention information (“the intent label {attention information} acts as an input to both the RNN word correction decoder 148 and the RNN slot decoder 158... [where] the RNN word correction decoder 148 receives the... intent label {attention information} from the RNN intent decoder 144 as inputs, and generates a set of decoded outputs (block 216) {using the attention information to output the utterance intent} that the processor 128 converts to a corrected word sequence”; Angkititrakul, ¶¶ [0048]). However, Angkititrakul fails to expressly recite outputting two or more utterance intents corresponding to the user utterance text.
He teaches systems and methods for “natural language processing in human-machine interaction.” (He, ¶ [0001]). Regarding claim 1, He teaches and outputting two or more utterance intents corresponding to the user utterance text … (“In response to multiple prediction distributions exceeding the preset threshold, the audio input may be determined to correspond to multiple intents, and a neural network model may be applied to divide the at least one of: the raw texts, the pre-processed text, the tokenized texts, or the vectorized texts correspondingly according to the multiple intents.”; He, ¶¶ [0053]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech processing method of Angkititrakul to incorporate the teachings of He to include outputting two or more utterance intents corresponding to the user utterance text. “The disclosed systems and methods can at least He. (He, ¶ [0028]).

Regarding claim 2, the rejection of claim 1 is incorporated. Angkititrakul disclose all of the elements of the current invention as stated above. However, Angkititrakul fail(s) to expressly recite further comprising: before the generating the keyword mapping text, converting a spoken utterance of a user including a command for commanding two or more operations of at least one electric device among a plurality of electronic devices into the user utterance text and classifying the user utterance text into words by tokenizing the user utterance text.
The relevance of He is described above with relation to claim 1. Regarding claim 2, He teaches further comprising: before the generating the keyword mapping text, converting a spoken utterance of a user (“the system 102 may feed the audio input (e.g., the audio 204) to an voice recognition engine 106 a to determine raw texts 301 corresponding to the audio input.”; He, ¶¶ [0043]) including a command for commanding two or more operations of at least one electric device among a plurality of electronic devices into the user utterance text (“ the second machine learning model group 326 may be applied to obtain a sub-classification of the intent corresponding to the audio input” where “In response to multiple prediction distributions exceeding the preset threshold, the audio input may be determined to correspond to multiple intents, and a neural network model may be applied to divide the at least one of: the raw texts, the pre-processed text, the tokenized texts, or the vectorized texts correspondingly according to the multiple intents,” Exemplary embodiments of the sub-classification can include “when the audio input is ‘navigate home and play music’ which corresponds to two intents.” The commands “navigate home” and “play music” are both given to at least one electronic device (the computing device 110) which are part of the raw text 301 corresponding to the audio input.; He, ¶¶ [0053],  and classifying the user utterance text into words by tokenizing the user utterance text (the system can further include “a tokenization algorithm may be applied [to the raw texts 301] to obtain tokenized texts (e.g., an array of tokens each representing a word). The tokenized texts may be further vectorized by a vectorization algorithm to obtain vectorized texts (e.g., each word represented by strings of “0” and “1”).”; He, ¶¶ [0050]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech processing method of Angkititrakul to incorporate the teachings of He to include further comprising: before the generating the keyword mapping text, converting a spoken utterance of a user including a command for commanding two or more operations of at least one electric device among a plurality of electronic devices into the user utterance text and classifying the user utterance text into words by tokenizing the user utterance text. “The disclosed systems and methods can at least improve… the accuracy of processing natural language” in part by “leverag[ing] context information of graphic user interface (GUI) and user-machine interactions to supplement natural language processing and improve the performance of user intention interpretation,” as recognized by He. (He, ¶ [0028]).

Regarding claim 4, the rejection of claim 1 is incorporated. Angkititrakul further discloses wherein the generating the attention information comprises generating attention information including information indicating which keyword among the keywords is required to be assigned a higher weight, so as to output two or more speech intents in the outputting the utterance intents (“The attention mechanism generates the values aij that increase the accuracy of identifying the specific intent label that correctly corresponds to a specific machine-readable dialogue phrase based on the plurality of words in the input text by weighting {indicating which keyword among the keywords is required to be assigned a higher weight} the alignment of the words based on word position in the input text in addition to the specific contents of the words.”; Angkititrakul, ¶¶ [0046]).

Regarding claim 5, the rejection of claim 1 is incorporated. Angkititrakul disclose all of the elements of the current invention as stated above. However, Angkititrakul fail(s) to expressly disclose wherein the outputting the utterance intents comprises outputting two or more utterance intents corresponding to the user utterance text from the keyword mapping text reflecting the attention information by using a second deep neural network that is pre-trained to output an utterance intent corresponding to the user utterance text from the user utterance text to which the keywords are mapped.
The relevance of He is described above with relation to claim 1. Regarding claim 5, He teaches wherein the outputting the utterance intents comprises outputting two or more utterance intents corresponding to the user utterance text from the keyword mapping text reflecting the attention information (“the second machine learning model group 326 may be applied to obtain a sub-classification of the intent corresponding to the audio input” where “In response to multiple prediction distributions exceeding the preset threshold, the audio input may be determined to correspond to multiple intents {two or more utterance intents corresponding to the utterance text}, and a neural network model may be applied to divide the at least one of: the raw texts, the pre-processed text, the tokenized texts, or the vectorized texts correspondingly according to the multiple intents,”; He, ¶¶ [0053]) by using a second deep neural network that is pre-trained to output an utterance intent corresponding to the user utterance text from the user utterance text to which the keywords are mapped (“the second machine learning model group 326” includes a neural network which may be a “feedforward neural network (FNN), recurrent neural network (RNN)) model, etc. {a second deep neural network} “ where the second machine learning model group 326 is trained to determine “a sub-classification {output an utterance intent} of the intent corresponding to the audio input {corresponding to the user utterance text from the user utterance text}” based on “pre-processing the raw texts based on at least one of: lemmatizing, spell-checking, singularizing, or sentiment analysis to obtain pre-He, ¶¶ [0054], [0053], [0043], [0046]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech processing method of Angkititrakul to incorporate the teachings of He to include wherein the outputting the utterance intents comprises outputting two or more utterance intents corresponding to the user utterance text from the keyword mapping text reflecting the attention information by using a second deep neural network that is pre-trained to output an utterance intent corresponding to the user utterance text from the user utterance text to which the keywords are mapped. “The disclosed systems and methods can at least improve… the accuracy of processing natural language” in part by “leverag[ing] context information of graphic user interface (GUI) and user-machine interactions to supplement natural language processing and improve the performance of user intention interpretation,” as recognized by He. (He, ¶ [0028]).

Regarding claim 6, the rejection of claim 2 is incorporated. Angkititrakul disclose all of the elements of the current invention as stated above. However, Angkititrakul fail(s) to expressly disclose further comprising: after the outputting the utterance intents, operating the electronic device in response to a command for commanding two or more operations included in the user utterance text.
The relevance of He is described above with relation to claim 1. Regarding claim 6, He teaches further comprising: after the outputting the utterance intents, operating the electronic device (“The system 102 may further transmit a computing device instruction to the computing device based on the determined audio instruction, causing the computing device to execute the computing device instruction. The data 207 may comprise the computing device instruction, which can be a command (e.g., playing a certain music), a dialog (e.g., a question played to solicit further instructions from the user), a session management (e.g., sending an He, ¶¶ [0040]) in response to a command for commanding two or more operations included in the user utterance text (The computing device instruction {operation of the electronic device} is based on “an audio instruction associated with the audio input based at least on the audio input and the context of the current interface,” where “the audio input may be determined to correspond to multiple intents,” thus, computing device instruction is in response to the audio instructions including multiple instructions each having a separate intent {a command for commanding two or more operations} associated with the audio input {included in the user utterance text}, as exemplified by the command “navigate home and play music” which corresponds to two separate commands.; He, ¶¶ [0040], [0053]-[0054]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech processing method of Angkititrakul to incorporate the teachings of He to include further comprising: after the outputting the utterance intents, operating the electronic device in response to a command for commanding two or more operations included in the user utterance text. “The disclosed systems and methods can at least improve… the accuracy of processing natural language” in part by “leverag[ing] context information of graphic user interface (GUI) and user-machine interactions to supplement natural language processing and improve the performance of user intention interpretation,” as recognized by He. (He, ¶ [0028]).

Regarding claim 7, the rejection of claim 1 is incorporated. Angkititrakul further discloses A computer-readable recording medium on which a computer program for executing the method according to claim 1 using a computer is stored (“spoken language understanding (SLU) system 100 [includes] and a memory 132,” where the “processor 128 is operatively connected to …the memory 132” and “the memory 132 stores programmed instructions that the Angkititrakul, ¶¶ [0023], [0026], and [0027]).

Regarding claim 8, Angkititrakul discloses A speech processing apparatus, comprising (“a process 200 for operation of a spoken language understanding (SLU) system”; Angkititrakul, ¶¶ [0041]): an encoder configured to generate keyword mapping text in which a plurality of words are respectively mapped to preset keywords by using a user utterance text consisting of the plurality of words as an input (“the system 100 performs a first encoding pass using the RNN encoder 140 (block 206)” where “the processor 128 uses the vocabulary database 162 to map each word of text {user utterance text} to a predetermined numeric value {preset keywords} that can serve as the input to the RNN encoder 140.” The RNN encoder 140 then “generates the first encoded representation of the plurality of words in the text phrase as a first vector of encoded output data {keyword mapping text}”; Angkititrakul, ¶¶ [0043]-[0044]); an attention information processor configured to generate attention information about each of the keywords by inputting the keyword mapping text into an attention model (The RNN intent decoder 144 can use the input from the RNN encoder 140 to “generate an intent label {attention information} based on the encoded input using an attention mechanism (block 210),” which “identifies a predetermined ‘intent’ of the input text {about each of the keywords} from the user based on a set of predetermined ‘intents’ that correspond to different structured phrases in the structured dialogue database 166 {by inputting the keyword mapping text},” where the keyword mapping text is both the input text and the corresponding “different structured phrases in the structured dialogue database.”; Angkititrakul, ¶¶ [0045]); and a decoder configured to output… utterance intents corresponding to the user utterance text by using the attention information (“the intent label {attention information} acts as an input to both the RNN word correction decoder 148 and the RNN slot decoder 158... [where] the RNN word correction decoder 148 receives the... intent label {attention information} from the RNN intent decoder 144 as inputs, Angkititrakul, ¶¶ [0048]). However, Angkititrakul fails to expressly recite output two or more utterance intents corresponding to the user utterance text.
The relevance of He is described above with relation to claim 1. Regarding claim 8, He teaches output two or more utterance intents corresponding to the user utterance text… (“In response to multiple prediction distributions exceeding the preset threshold, the audio input may be determined to correspond to multiple intents, and a neural network model may be applied to divide the at least one of: the raw texts, the pre-processed text, the tokenized texts, or the vectorized texts correspondingly according to the multiple intents.”; He, ¶¶ [0053]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech processing method of Angkititrakul to incorporate the teachings of He to include output two or more utterance intents corresponding to the user utterance text. “The disclosed systems and methods can at least improve… the accuracy of processing natural language” in part by “leverag[ing] context information of graphic user interface (GUI) and user-machine interactions to supplement natural language processing and improve the performance of user intention interpretation,” as recognized by He. (He, ¶ [0028]).

Regarding claim 9, the rejection of claim 8 is incorporated. Claim 9 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 11, the rejection of claim 8 is incorporated. Claim 11 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 12, the rejection of claim 8 is incorporated. Claim 12 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Regarding claim 13, the rejection of claim 9 is incorporated. Claim 13 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Regarding claim 14, Angkititrakul discloses A speech processing apparatus, comprising (“a process 200 for operation of a spoken language understanding (SLU) system”; Angkititrakul, ¶¶ [0041]); one or more processors (“spoken language understanding (SLU) system 100 [includes] a processor 128, and a memory 132.”; Angkititrakul, ¶¶ [0023]); and a memory connected to the one or more processors, wherein the memory stores a command configured to cause the one or more processor to (“spoken language understanding (SLU) system 100 [includes] a processor 128, and a memory 132,” where the “processor 128 is operatively connected to …the memory 132” and “the memory 132 stores programmed instructions that the processor 128 executes to perform the functions and actions described herein.”; Angkititrakul, ¶¶ [0023], [0026], and [0027]): generate a keyword mapping text in which a plurality of words are respectively mapped to preset keywords by using user utterance text consisting of the plurality of words as input (“the system 100 performs a first encoding pass using the RNN encoder 140 (block 206)” where “the processor 128 uses the vocabulary database 162 to map each word of text {user utterance text} to a predetermined numeric value {preset keywords} that can serve as the input to the RNN encoder 140.” The RNN encoder 140 then “generates the first encoded representation of the plurality of words in the text phrase as a first vector of encoded output data {keyword mapping text}”; Angkititrakul, ¶¶ [0043]-[0044]); obtain attention information about each of the keywords by inputting the keyword mapping text into an attention model (The RNN intent decoder 144 can use the input from the RNN encoder 140 to “generate an intent label {attention information} based on the encoded input using an attention mechanism (block 210),” which “identifies a predetermined ‘intent’ of the input text {about each of the keywords} from the user based on a set of predetermined ‘intents’ that Angkititrakul, ¶¶ [0045]); and output… utterance intents corresponding to the user utterance text by using the attention information (“the intent label {attention information} acts as an input to both the RNN word correction decoder 148 and the RNN slot decoder 158... [where] the RNN word correction decoder 148 receives the... intent label {attention information} from the RNN intent decoder 144 as inputs, and generates a set of decoded outputs (block 216) {using the attention information to output the utterance intent} that the processor 128 converts to a corrected word sequence”; Angkititrakul, ¶¶ [0048]). However, Angkititrakul fails to expressly recite output two or more utterance intents corresponding to the user utterance text.
The relevance of He is described above with relation to claim 1. Regarding claim 14, He teaches output two or more utterance intents corresponding to the user utterance text… (“In response to multiple prediction distributions exceeding the preset threshold, the audio input may be determined to correspond to multiple intents, and a neural network model may be applied to divide the at least one of: the raw texts, the pre-processed text, the tokenized texts, or the vectorized texts correspondingly according to the multiple intents.”; He, ¶¶ [0053]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech processing method of Angkititrakul to incorporate the teachings of He to include output two or more utterance intents corresponding to the user utterance text. “The disclosed systems and methods can at least improve… the accuracy of processing natural language” in part by “leverag[ing] context information of graphic user interface (GUI) and user-machine interactions to supplement natural language processing and improve the performance of user intention interpretation,” as recognized by He. (He, ¶ [0028]).

Regarding claim 15, the rejection of claim 14 is incorporated. Claim 15 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 17, the rejection of claim 14 is incorporated. Claim 17 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 18, the rejection of claim 14 is incorporated. Claim 18 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Regarding claim 19 the rejection of claim 15 is incorporated. Claim 19 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Claims 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angkititrakul and He as applied to claim 2, 9, and 15 above, and further in view of Goel (U.S. Pat. App. Pub. No. 2018/0308487, hereinafter Goel).

Regarding claim 3, the rejection of claim 2 is incorporated. Angkititrakul and He disclose all of the elements of the current invention as stated above. Angkititrakul further discloses wherein the generating the keyword mapping text comprises: outputting a keyword corresponding to a word included in the user utterance text (“the system 100 performs a first encoding pass using the RNN encoder 140 (block 206).” where “the processor 128 uses the vocabulary database 162 to map {output} each word of text {user utterance text} to a predetermined numeric value {preset keywords, as correlated to the vocabulary database 162}”; Angkititrakul, ¶¶ [0043]) by using a first deep neural network model… (“the RNN encoder 140 is a bidirectional RNN encoder,” and where “A bidirectional RNN includes at least two neurons, such as two instances of the LSTM that is depicted in FIG. 5, to generate outputs going both Angkititrakul, ¶¶ [0029], [0019]); and generating the keyword mapping text in which the plurality of words included in the user utterance text are respectively mapped to the keywords (“the RNN encoder 140 generates the first encoded representation of the plurality of words in the text phrase as a first vector of encoded output data {keyword mapping text}”; Angkititrakul, ¶¶ [0044]). However, Angkititrakul and He fail to expressly recite using a first deep neural network model that is pre-trained to output multiple words indicating a same meaning as a keyword corresponding to the meaning.
Goel teaches “a dialogue system that uses a unique speech to text method for understanding features and emotional context. (Goel, ¶ [0001]). Regarding claim 3, Goel teaches using a first deep neural network model (“The semantic engine 104” can incorporate “a recurrent neural network (RNN) model with long short term memory (LSTM) cells with attention 304 by utilizing deep learning strategy”; Goel, ¶¶ [0040]) that is pre-trained to output multiple words indicating a same meaning as a keyword corresponding to the meaning (“The semantic engine 104 receives the output of the speech to text engine 102 [where] the output contains a sequence of recognized word strings, spoken by the user, along with confusions either in text form or in the form of a word lattice” thus, including the output multiple words. Further, “the semantic engine 104 utilizes a pre-trained knowledge {pre-trained to output} that consists relevant meaning and context in which the words are used {thus, the output of multiple words indicate a same meaning as the keyword}.”; Goel, ¶¶ [0040]);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech processing method of Angkititrakul as modified by the natural language processing system and method of He to incorporate the teachings of Goel to include using a first deep neural network model that is pre-trained to output multiple words indicating a same meaning as a keyword corresponding to the meaning. “The present invention provides performance improvement, over the conventional methods, in terms Goel. (Goel, ¶ [0064]).

Regarding claim 10, the rejection of claim 9 is incorporated. Claim 10 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 16, the rejection of claim 15 is incorporated. Claim 16 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. (U.S. Pat. App. Pub. No. 2020/0073937) discloses systems and methods for multi-aspect sentiment analysis by collaborative attention allocation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627.  The examiner can normally be reached on 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657